Case 1:19-cv-10106-TLL-PTM ECF No. 37 filed 04/30/20   PageID.532   Page 1 of 13




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             NORTHERN DIVISION

ALENA CLARK,

            Plaintiff

V.                                       Case No. 19-10106
                                         Hon. Thomas L. Ludington
COUNTY OF SAGINAW, SAGINAW
COUNTY PROSECUTING ATTORNEY'S
OFFICE, JOHN McCOLGAN, individual
capacity and CHRISTOPHER BOYD,
individual capacity,

            Defendants

GAFKAY LAW, PLC                    CUMMINGS, McCLOREY, DAVIS
JULIE A. GAFKAY (P 53680)          &ACHO,PLC
Attorney for Plaintiff             TIMOTHY S. FERRAND (P 39583)
175 S. Main Street                 Attorneys for Defendants
Frankenmuth, MI 48734              19176 Hall Road, Ste. 220
(989) 652-9240                     Clinton Township, MI 48038
jgafkay@gatkaylaw.com              (586) 228-5600
                                   tferrand@cmda-law.com
FREID, GALLAGHER, TAYLOR
& ASSOCIATES, PC
DEBRA A. FREID (P 33078)
Co-Counsel for Plaintiff
604 S. Jefferson Ave.
Saginaw, MI 48607
(989) 754-0411
fgt@fgt-law.com


          PLAINTIFF’S MOTION TO CONDUCT DEPOSITIONS
           REMOTELY PURSUANT TO FED.R.CIV.P. 30(b)(4)
Case 1:19-cv-10106-TLL-PTM ECF No. 37 filed 04/30/20      PageID.533   Page 2 of 13




      NOW COMES Plaintiff, Alena Clark, by and by and through her attorneys,

and for her Motion to Conduct Depositions Remotely Pursuant to Fed.R.Civ.P.

30(b)(4), states:

       1. On April 24, 2020, this Court entered an Order amending the scheduling

          order extending discovery until May 11, 2020, to permit the depositions of

          John McColgan, Jennifer Broadfoot, Jolina O’Berry, Mark Gaertner, and

          Blair Stevenson by Plaintiff. ECF No. 33, PagID.493;

       2. The State of Michigan issued the Stay Home effective March 24, 2020

          pursuant to Executive Order 2020-21 (COVID-19), which has been

          extended through May 15, 2020 currently pursuant to Executive Order

          2020-59;

       3. Because of the Stay Home issued in the State of Michigan, in person

          activities, such as depositions, are suspended. However, the Stay Home

          does not preclude remote activities;

       4. Defendant John McColgan’s deposition, which has been set at minimum

          five different times, was most recently scheduled for April 22, by

          agreement of the parties;

       5. Because the Stay Home was in effect, the undersigned re-noticed the above

          deposition as a remote deposition and forwarded the re-notice to defense

          counsel on April 17, 2020 with a proposed stipulation. (Exhibit A);

       6. Pursuant to Fed.R.Civ.P. 30(b)(4), remote depositions are permissible,
Case 1:19-cv-10106-TLL-PTM ECF No. 37 filed 04/30/20     PageID.534   Page 3 of 13



         however, can only be done by stipulation of the parties or order of the

         Court;

      7. On April 20, defense counsel responded stating he would not produce his

         client for the upcoming deposition and that he would not agree to the

         proposed order, without stating what he disagreed with concerning the

         order. (Exhibit A);

      8. In follow up emails on the 20th, the undersigned asked defense counsel to

         specify his objections to the proposed stipulation for doing depositions

         remotely, which defense counsel never provided any response;

      9. On April 27, 2020, the undersigned sent defense counsel re-notices for the

         depositions in this matter to be conducted remotely. (Exhibit B);

      10. The undersigned again asked defense counsel to let her know what, if any

         part, of the stipulation to conduct the depositions remotely he would not

         agree;

      11. As of the filing of this Motion, Defendants have not responded whatsoever

         to Plaintiff’s repeated requests to stipulate to conducting depositions

         remotely;

      12. Moreover, Defendants have not filed any request for protective order

         concerning the remote depositions set for next week on May 5, 6, and 8;

      13. Accordingly, Plaintiff seeks an Order from the Court permitting the

         depositions to go forward remotely as scheduled to be conducted in
Case 1:19-cv-10106-TLL-PTM ECF No. 37 filed 04/30/20       PageID.535   Page 4 of 13



           accordance with Plaintiff’s proposed stipulation; and

        14. Concurrence was sought via email dated April 30, 2020, but no response

           was received.

      WHEREFORE, for all these reasons, and for those in the accompanying Brief,

Plaintiff requests this Honorable Court enter an Order GRANTING her Motion and

permit the depositions to go forward remotely as scheduled with the conditions

provided for in Plaintiff’s proposed stipulation.



                                        Respectfully submitted;


                                        GAFKAY LAW, PLC

Dated: 4/30/2020                        __/s/ Julie a. Gafkay___________
                                        Julie A. Gafkay (P53680)
                                        Attorney for Plaintiff
                                        175 S. Main Street
                                        Frankenmuth, Michigan 48734
                                        (989) 652-9240
                                        jgafkay@gafkaylaw.com
Case 1:19-cv-10106-TLL-PTM ECF No. 37 filed 04/30/20   PageID.536   Page 5 of 13




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             NORTHERN DIVISION

ALENA CLARK,

            Plaintiff
V.                                        Case No. 19-10106
                                          Hon. Thomas L. Ludington
COUNTY OF SAGINAW, SAGINAW
COUNTY PROSECUTING ATTORNEY'S
OFFICE, JOHN McCOLGAN, individual
capacity and CHRISTOPHER BOYD,
individual capacity,

            Defendants

GAFKAY LAW, PLC                     CUMMINGS, McCLOREY, DAVIS
JULIE A. GAFKAY (P 53680)           &ACHO,PLC
Attorney for Plaintiff              TIMOTHY S. FERRAND (P 39583)
175 S. Main Street                  Attorneys for Defendants
Frankenmuth, MI 48734               19176 Hall Road, Ste. 220
(989) 652-9240                      Clinton Township, MI 48038
jgafkay@gafkaylaw.com               (586) 228-5600
                                    tferrand@cmda-law.com
FREID, GALLAGHER, TAYLOR
& ASSOCIATES, PC
DEBRA A. FREID (P 33078)
Co-Counsel for Plaintiff
604 S. Jefferson Ave.
Saginaw, MI 48607
(989) 754-0411
fgt@fgt-law.com



       PLAINTIFF’S BRIEF IN SUPPORT OF PLAINTIFF’S
 MOTION TO CONDUCT DEPOSITIONS REMOTELY PURSUANT TO
                    FED.R.CIV.P. 30(b)(4)
Case 1:19-cv-10106-TLL-PTM ECF No. 37 filed 04/30/20                                 PageID.537          Page 6 of 13




                                         TABLE OF CONTENTS

MOST CONTROLLING AUTHORITY .....................................................................ii

STATEMENT OF THE ISSUES PRESENTED ........................................................iii

STATEMENT OF FACTS ........................................................................................... 1

LAW AND ARGUMENT ............................................................................................ 4

CONCLUSION .............................................................................................................. 4

CERTIFICATE OF SERVICE ..................................................................................... 5
Case 1:19-cv-10106-TLL-PTM ECF No. 37 filed 04/30/20   PageID.538   Page 7 of 13




                  MOST CONTROLLING AUTHORITY


Fed. R. Civ. P. 30(b)(4)…..………………………………………………………2
Case 1:19-cv-10106-TLL-PTM ECF No. 37 filed 04/30/20      PageID.539   Page 8 of 13




                STATEMENT OF THE ISSUES PRESENTED

      Whether the Court should enter an Order permitting the depositions scheduled
by Plaintiff to go forward remotely with the conditions provided for in Plaintiff’s
proposed stipulation?

             Plaintiff says: "Yes."
Case 1:19-cv-10106-TLL-PTM ECF No. 37 filed 04/30/20        PageID.540    Page 9 of 13



                         FACTS RELEVANT TO THIS MOTION

      On April 24, 2020, this Court entered an Order amending the scheduling order

extending discovery until May 11, 2020, to permit the depositions of John McColgan,

Jennifer Broadfoot, Jolina O’Berry, Mark Gaertner, and Blair Stevenson by Plaintiff.

ECF No. 33, PagID.493. The State of Michigan issued the Stay Home effective

March 24, 2020 pursuant to Executive Order 2020-21 (COVID-19), which has been

extended through May 15, 2020 currently pursuant to Executive Order 2020-59.

Because of the Stay Home issued in the State of Michigan, in person activities,

including depositions, are suspended. However, the Stay Home does not preclude

remote activities.

      Defendant John McColgan’s deposition, which has been set at minimum five

different times, was most recently scheduled for April 22, by agreement of the parties.

Because the Stay Home was in effect, Plaintiff re-noticed the above deposition as a

remote deposition and forwarded the re-notice to defense counsel on April 17, 2020

with a proposed stipulation. (Exhibit A). Pursuant to Fed.R.Civ.P. 30(b)(4), remote

depositions are permissible, however, can only be done by stipulation of the parties

or order of the Court.

      The stipulation proposed for the remote depositions is one that has been used

by other attorneys in Michigan and in other states to address the necessity to conduct

depositions remotely due to the pandemic. The goal is for a remote videoconference

deposition to mirror an in person deposition as much as possible; for instance, all

individuals present can be seen and heard, the deposition can be video recorded (the
Case 1:19-cv-10106-TLL-PTM ECF No. 37 filed 04/30/20              PageID.541      Page 10 of 13



in persons depositions to date have been video recorded), and attorneys cannot talk to

his or her client during the deposition. The stipulation proposed by Plaintiff to

conduct the deposition remotely, which is included in the Exhibits, states the

following:

                      WHEREAS, Fed.R.Civ.P. 30(b)(4), allows the parties to
             stipulate in writing that a deposition be taken by remote electronic
             means;
                      WHEREAS, a notary public who is physically located in this
             state can perform a remote online notarial act, including
             administering the oath to a witness;
                      WHEREAS, due to the present COVID-19 pandemic, as well
             as various state and federal emergency declarations and orders,
             and the need to adhere to social-distancing requirements and
             recommendations;
                      WHEREFORE, IT IS HEREBY STIPULATED AND
             AGREED, by and between the above-named parties through their
             respective counsel, that they will follow the protocol described
             herein for the remote deposition of John McColgan in this case:
                      1.     The court reporter may administer the oath or
             affirmation to the deponent remotely;
                      2.     The court reporting service will arrange, coordinate,
             and host the deposition through a secure videoconference
             technology, such as Zoom or a functional equivalent;
                      3.     The court reporting service will provide technical
             information, including the online link, to the deponent, counsel,
             and the parties to be able to participate in the remote deposition;
                      4.     Upon request, the court reporting service will be
             available to test the videoconference technology the prior business
             day before the deposition so that any technical issues can be
             identified and resolved in advance of the deposition;
                      5.     The court reporter’s transcript shall serve as the
             official record of the deponent’s testimony;
                      6.     As the host of the videoconference, the court reporter
             shall video-record the deponent while on the record and also ensure
             that all individuals present at the deposition are continuously seen
             on video and able to be heard when needed (including attorney for
             witness, attorney taking the deposition, any other party or attorney
             present); the court reporter will announce each time he/she has
             activated the record function and each time he/she has deactivated
             the record function;
                      7.     The video-recording of the deposition created by the
             court reporter using the videoconference technology shall be
             deemed the equivalent of a video-recording made by a
             videographer, and shall be available for use in trial as though
             prepared by a videographer;
                      8.     As the host of the videoconference, the court reporter
             shall disable the videoconference technology’s “chat” function (or
             similar private communication function). After the deponent has
Case 1:19-cv-10106-TLL-PTM ECF No. 37 filed 04/30/20             PageID.542      Page 11 of 13



             been sworn, any form of communication during the deposition
             between the deponent and his counsel including anyone acting on
             behalf of counsel is strictly prohibited (such as text messaging,
             email, messaging, or any other method of communication), subject
             to paragraph 10;
                     9.     After the deponent has been sworn for the
             deposition, any private off-the-record communications during
             breaks between the deponent and counsel, should be limited to 10
             minutes, unless the parties agree to a longer break for lunch, until
             the deposition has been completed;
                     10.    Counsel defending the depositions has the right to
             object consistent with Fed.R.Civ.P. 30(c)(2), but shall not direct or
             request that a witness not answer a question, unless that counsel
             has objected to the question on the ground that the answer is
             protected by a privilege or a limitation on evidence directed by the
             Court;
                     11.    The court reporter will provide a running real-time
             transcript on the videoconference; and
                     12.    As the host of the videoconference, the court reporter
             will present the exhibits when identified on the videoconference or
             allow the questioning counsel to have the screenshare function to
             show exhibits on the videoconference screen.



      On April 20, defense counsel responded stating he would not produce his client

for the upcoming deposition and that he would not agree to the proposed order,

without stating what he disagreed with concerning the order. (Exhibit A). In follow

up emails on the 20th, the undersigned asked defense counsel to specify his objections

to the proposed stipulation for doing depositions remotely, which defense counsel

never provided any response.

      On April 27, 2020, the undersigned sent defense counsel re-notices for the

depositions in this matter to be conducted remotely. (Exhibit B). Plaintiff again

asked defense counsel to advise what, if any part, of the stipulation to conduct the

depositions remotely he would not agree. As of the filing of this Motion, Defendants

have not responded whatsoever to Plaintiff’s repeated requests to stipulate to

conducting the scheduled depositions remotely. Moreover, Defendants have not filed
Case 1:19-cv-10106-TLL-PTM ECF No. 37 filed 04/30/20        PageID.543        Page 12 of 13



any request for protective order concerning the remote depositions set for next week

on May 5, 6, and 8.

                                         LAW

       Fed. R. Civ. P. 30(b)(4) states, “the parties may stipulate -or the court may on

 motion order-that a deposition be taken by telephone or other remote means.”

 Accordingly, depositions can be done remotely, however, there must be a stipulation

 or order of the Court to do so. Plaintiff has tried repeatedly to stipulate with

 Defendants on the remote deposition, however, Defendants will not respond or

 advise what part, if any, of the stipulation is not agreeable. Accordingly, Plaintiff

 has no other choice to file the present Motion for an Order to conduct the depositions.

 Moreover, Plaintiff requests the Court enter an Order that the conditions proposed

 by Plaintiff’s stipulation apply to the conduct at the remote depositions.

                                   CONCLUSION

       For all these reasons, and for those in the accompanying Motion, Plaintiff

 requests that this Honorable Court enter an Order GRANTING her Motion and

 permit the depositions to go forward remotely as scheduled with the conditions

 provided for in Plaintiff’s proposed stipulation.

       Respectfully submitted;

                                       GAFKAY LAW, PLC

Dated: 4/30/2020                       /s/ Julie A. Gafkay_______________
                                       Julie A. Gafkay (P53680)
                                       Attorney for Plaintiff
                                       175 S. Main Street
                                       Frankenmuth, Michigan 48734
Case 1:19-cv-10106-TLL-PTM ECF No. 37 filed 04/30/20   PageID.544   Page 13 of 13



                                   (989) 652-9240
                                   jgafkay@gafkaylaw.com


                       CERTIFICATE OF SERVICE

On 4/30/2020_, Plaintiff’s Motion and Brief TO CONDUCT DEPOSITIONS

REMOTELY PURSUANT TO FED.R.CIV.P. 30(b)(4) was electronically filed

with the Clerk of the Court through the Court’s CM/ECF System, which

will send notification to such filings to the attorneys of record, Timothy S.

Ferrand.


                             GAFKAY LAW, PLC

                             s/Julie A. Gafkay
                             Julie A. Gafkay (P53680)
                             Attorney for Plaintiff
                             175 S. Main Street
                             Frankenmuth, MI 48734
                             (989) 652-9240
                             jgafkay@gafkaylaw.com
